11-919-ag
    Archila v. Holder
                                                                                  BIA
                                                                          A070 188 150
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 8th day of May, two thousand twelve.

    PRESENT:
             ROBERT D. SACK,
             RICHARD C. WESLEY,
             SUSAN L. CARNEY,
                 Circuit Judges.
    _____________________________________

    FLORINDA EMILIA ARCHILA,
             Petitioner,

                        v.                                 11-919-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Erin I. O’Neal-Baker, Hartford,
                                  Connecticut.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Richard M. Evans, Assistant
                                  Director; Margaret A. O’Donnell,
                                  Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Petitioner Florinda Emilia Archila, a native and

citizen of Guatemala, seeks review of a November 12, 2010

decision of the BIA denying an untimely motion to reopen

proceedings, In re Florinda Emilia Archila, No. A070 188 150

(B.I.A. Nov. 12, 2010) (“November 2010 Decision”), and a

February 25, 2011, decision of the BIA denying her motion to

reconsider the November 2010 Decision, In re Florinda Emilia

Archila, No. A070 188 150 (B.I.A. Feb. 25, 2011) (“February

2011 Decision”).    We assume the parties’ familiarity with

the underlying facts and procedural history in this case.

    Archila did not file a timely petition for review of

the November 2010 Decision; accordingly, our review is

limited to the February 2011 Decision denying Archila’s

motion to reconsider.     Jin Ming Liu v. Gonzales, 439 F.3d

109, 111 (2d Cir. 2006) (per curiam).     We review the denial

of the motion to reconsider for abuse of discretion.     See

id.; Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005) (per

curiam).     A motion to reconsider must “specify errors of law

or fact in the previous order and . . . be supported by

                                2
pertinent authority.”   8 U.S.C. § 1229a(c)(6); see also 8

C.F.R. § 1003.2(b)(1); Ke Zhen Zhao v. U.S. Dep’t of

Justice, 265 F.3d 83, 90 (2d Cir. 2001).

    Although the BIA erred by requiring Archila to show a

“reasonable likelihood of success on the merits” in order to

reopen her removal proceedings rather than to make a prima

facie showing of her eligibility for relief, see Alrefae v.

Chertoff, 471 F.3d 353, 361 (2d Cir. 2006), we nevertheless

decline to remand these proceedings to the BIA because we

“can ‘confidently predict’ that the agency would reach the

same decision absent the errors that were made,” Xiao Ji

Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 339 (2d Cir.

2006) (quoting Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d

391, 395 (2d Cir. 2005)).   As the BIA noted, Archila failed

to adequately specify the basis of her fear of persecution

or assert more than a generalized claim, and therefore,

failed to demonstrate her prima facie eligibility for

relief.

    Archila argues that the BIA failed to consider evidence

proffered in support of her motion to reopen, but nothing in

the record “compellingly suggests” any agency failure in

this regard.   Xiao Ji Chen v. U.S. Dep’t of Justice, 434


                              3
F.3d 144, 160 n.13 (2d Cir. 2006).     Moreover, Archila’s

proffered evidence does not call into question the BIA’s

finding that she failed adequately to specify the basis of

her fear or assert more than a generalized claim.

    Because the remainder of Archila’s motion to reconsider

merely reasserted arguments rejected by the BIA in the

November 2010 Decision, the BIA did not abuse its discretion

in denying her motion to reconsider.     See Jin Ming Liu, 439

F.3d at 111 (“The BIA does not abuse its discretion by

denying a motion to reconsider where the motion repeats

arguments that the BIA has previously rejected.”).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot. Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               4